DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 17 October 2016 under 35 U.S.C. 119(a)-(d).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.
 
Response to Amendment
Claims 1, 6-11, & 16-20 were previously pending in this application.  The amendment filed 04 August 2022 has been entered and the following has occurred: Claims 1, 11, & 20 have been amended.  Claims 21-25 have been added. No Claims have been cancelled.
Claims 1, 6-11, & 16-25 remain pending in the application.

	




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11, & 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 6-10, 21-22, & 20), machine (claims 11, 16-19, & 23-25):
receiving a first document from a procedure device, the first document associated with a problem list received, the first document including first information;
extracting first concepts from the first information of the first document, wherein the first concepts are International Classification of Diseases (ICD) codes;
determining whether one of the first concepts is negated by the first information;
determining select ones of the first concepts not negated in the first information to be included in the problem list;
removing the one of the first concepts negated in the first information from the first concepts;
determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts, wherein the level of specificity is determined by a location in an inverse tree organizational structure;
when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts; and
updating the second document based on the select ones of the first concepts;
displaying a visual indicia of the merged concepts and the removed concepts in the updated problem list.
These steps of receiving multiple documents, such as problem lists, identifying concepts in the plurality of documents, determining relationships of the concepts between documents such as being negated, merged, etc., determining level of specificity of the concepts based on a location in an organizational structure, and updating other documents by removing or including select concepts from one document based on said relationships, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving multiple documents language, receiving documents in the context of this claim encompasses a mental process of the user obtaining/reading obtained documents.  Similarly, the limitation of identifying concepts in the documents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the determining relationships of the concepts between documents such as the concepts being negated, merged language, determining relationships in the context of this claim encompasses a mental process of the user comparing concepts between each of the documents and seeing whether a certain concept from that topic, such as one document saying patient has a certain ailment and another document saying patient does not have said certain ailment.  Similarly, the limitation of determining level of specificity of concepts based on location in an organizational structure, covers performance of the limitation in the mind such as the user looking at an inverse tree organizational structure, and determining the amount of nodes/branches that correspond to the location of the concept in the tree, but for the recitation of generic computer components.  For example, but for the updating other documents based on the concept(s), level of specificity of the concept(s), relationships of concepts between documents, updating other document encompasses a mental process of the user physically updating the second document based on the information determined for the first document and declared to be consistent or inconsistent with the other documents.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 6-10, 16-19 & 21-25, reciting particular aspects of how the system may receive/parse certain information from various documents or how the system updates other documents based on the received/parsed information may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a transceiver and/or communications network, a procedure device, a processor, a reporting server, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Par [0030], [0015], Par [0063], Par [0027], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a plurality of documents, extracting concepts from the documents, relating ICD codes to the concepts found in the documents, amounts to mere data gathering, recitation of determining varying relationships of the concepts between multiple documents, such as the specificity of the concepts, whether concepts are merged, whether concepts are negated, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of updating the varying documents, a list of concepts or prompts, etc., and displaying the concepts from the updated problem list, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a reporting server for a medical setting, recitation of the concepts specifically being International Classification of Diseases (ICD) codes see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-10, 16-19, & 21-25, which recite utilizing generic computer components/processing efforts to determine certain relationships of concepts, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-8, 16-18, & 21-25 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-10 & 16-19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6-10, 16-19, & 21-25 additional limitations which merely amount to further limiting the mental process being performed by generic computer components).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a plurality of document, extracting concepts of varying documents, extracting and/or relating ICD codes from the already extracted concepts of varying documents, receiving information from a procedure device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  determining whether concepts are negated or merged by certain information extracted from a document, determining a level of specificity of the concepts based on their location in an inverse tree organizational structure, e.g., performing repetitive calculations or computerized functions, Flook, MPEP 2106.05(d)(II)(ii);  updating records, concept lists, etc. based on varying concepts found in the plurality of documents such as via removing or adding concepts, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the concepts for each document, storing the plurality of documents, storing the prompts based on the concepts, e.g., storing and retrieving information in memory, storing computerized instructions for performing the steps recited therein, and storing instructions for displaying varying content, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting concepts or ICD codes from a plurality of documents either by human interaction or computer-based techniques such as natural language processing techniques, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-10, 16-19, & 21-25, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6-8, 10, 16-18, & 21-25, e.g., reciting varying steps of receiving or determining concepts in varying documents, receiving content to be displayed on a screen or interface, e.g. receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-8, 10, & 16-18, reciting varying efforts of determining whether concepts are merged and keeping a record of such determinations, limitations that amount to e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 6-10 & 16-19, reciting the storing of various concepts, machine code to parse various concepts, storing of medical codes (ICD-10 codes), storing of varying indicia, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 6-8 & 16-18, extracting concepts either by human interaction or computer-based techniques such as natural language processing technique, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation





















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zasowski et al. (U.S. Patent Publication No. 2016/0034643)

Claim 20 –
Regarding Claim 20, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
communicatively connecting to a communications network and a procedure device (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio frequency transceiver, optical transceiver, Ethernet card, or any other type of device that can send and receive information such as Bluetooth, WiFi, etc.; See Zasowski Par [0089] which discloses server implementations for purposes of communication over networks and the use of cloud computing environments for communicatively linking the devices discussed throughout the disclosure of Zasowski, and further describes that the may be a computing device associated with an entity (e.g., a hospital, clinic, university, or other healthcare organization) that provides information to a physician during a patient encounter and/or receives input documenting aspects of the patient encounter or addressing a query of list of potential medical problems; see Zasowski Par [0095]-[0097] which discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device);
receiving a first document from the procedure device (Under broadest reasonable interpretation in light of Applicant’s Specification, a procedure device includes any electronic device configured to perform a procedure or capture information during a procedure for the patient, such as a radiological procedure, e.g. an X-ray scan, a magnetic resonance imaging (MRI) scan, a computerized axial tomography (CAT) scan, therefore see Zasowski Par [0095]-[0097] which discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device), the first document associated with a problem list of a patient received from the communications network the first document including first information (See Zasowski Par [0013], [0048]-[0049], & [0095]-[0097] which discloses generating a problem list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user, and subsequently being able to receive said problem list from the computing device);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
wherein the first concepts are International Classification of Diseases (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes);
generating, in a viewing environment, a respective prompt for each of the first concepts to be displayed (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices);
receiving a respective input for each prompt (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and receiving a user input associated with the query or prompt);
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
determining select ones of the first concepts not negated in the first information to be included in the problem list based on the prompts and inputs (See Zasowski Par [0003] & [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
removing one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
updating the problem list based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] & Zasowski Par [0095]-[0097 which discloses generating a list comprising one or more potential medical problems based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use and discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device);
displaying, in the viewing environment, the problem list comprising automatically inserted visual indicia based on the updates to the problem list (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices).



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 16-17, & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable by Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL in view of teachings provided by Wikipedia “Tree (Data Structure)” NPL

Claim 1 –
Regarding Claim 1, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
communicatively connecting to a communications network and a procedure device (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio frequency transceiver, optical transceiver, Ethernet card, or any other type of device that can send and receive information such as Bluetooth, WiFi, etc.; See Zasowski Par [0089] which discloses server implementations for purposes of communication over networks and the use of cloud computing environments for communicatively linking the devices discussed throughout the disclosure of Zasowski, and further describes that the may be a computing device associated with an entity (e.g., a hospital, clinic, university, or other healthcare organization) that provides information to a physician during a patient encounter and/or receives input documenting aspects of the patient encounter or addressing a query of list of potential medical problems; see Zasowski Par [0095]-[0097] which discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device);
receiving a first document, from a procedure device (Under broadest reasonable interpretation in light of Applicant’s Specification, a procedure device includes any electronic device configured to perform a procedure or capture information during a procedure for the patient, such as a radiological procedure, e.g. an X-ray scan, a magnetic resonance imaging (MRI) scan, a computerized axial tomography (CAT) scan, therefore see Zasowski Par [0095]-[0097] which discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device), the first document associated with a problem list of a patient received from the communications network the first document including first information (See Zasowski Par [0013], [0048]-[0049], & [0095]-[0097] which discloses generating a problem list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user, and subsequently being able to receive said problem list from the computing device);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use)
wherein the first concepts are International Classification Disease (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes);
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
determining select ones of the first concepts not negated in the first information to be included in the problem list (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user); 
removing the one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
automatically determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E; See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc.) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use); 
when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept); and
updating the problem list based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] & Zasowski Par [0095]-[0097 which discloses generating a list comprising one or more potential medical problems based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use and discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device);
displaying a visual indicia of the merged concepts and the removed concepts in the updated problem list (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies, i.e. negating concepts or concepts that are similar; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices).

Zasowski does not disclose:
wherein the level of specificity is determined by a location in an inverse tree organizational structure;
However, Zasowski does disclose determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts

ICD-10-CM Official Guidelines for Coding and Reporting - NPL in combination with teachings from Wikipedia “Tree (Data Structure)” - NPL disclose wherein the level of specificity is determined by a location in an inverse tree organizational structure (pp. 98 of ICD-10-CM Official Guidelines for Coding and Reporting NPL “Complications of Surgery and Other Medical Care” – states that if a code lacks necessary specificity in describing a complication, an additional code for the specific complication should be assigned, constituting disclosure of increasing specificity of a complication/diagnosis coding via merging ICD-10 codes;  See further pp. 103 of ICD-10-CM Official Guidelines for Coding and Reporting NPL - “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis, while it is not specifically mentioned that this is representative of an inverse tree organizational structure, Applicant’s specification [0035] describes that an inverse tree organizational structure contains more general codes located at the top and more specific codes located at the bottom, and it is further well-understood in the art that a tree data structure constitutes a hierarchical structure with a root value, i.e. a broad concept, and subtrees of children from the parent, represented as set of linked nodes, each node of which represents a further specified concept that has roots from the broader concept, see Wikipedia “Tree Structure” – NPL and Wikipedia “Tree (Data Structure)” – NPL for more information which shows that generally, children stem from parents in a tree structure, constituting a more specific aspect of the parent as the number of nodes increases, i.e. see Fig. 1 of Wikipedia “Tree (Data Structure) which shows that  child “11” stems from parent “6”, then “6” stems from parent “7”, then “7” stems from parent “2”; it is therefore understood that this could be extended to ICD-10 codes, as described in ICD-10-CM Official Guidelines for Coding and Reporting – NPL, which discusses the codes having increasing specificity as additional codes are applied or merged onto an already existing code such as in “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis and would be representative of moving down a node in a hierarchical tree structure).  The disclose of ICD-10-CM

Claim 6 –
Regarding Claim 6, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the problem list includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems therefore, the electronic health record is a second document that contains second concepts such as a patient’s encounter or visit with a medical facility, physician, etc.  and the subsequently updating of the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 7 –
Regarding Claim 7, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the method of Claim 6 in its entirety.  Zasowski further discloses a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E); and
when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).

Claim 11 –
Regarding Claim 11, Zasowski discloses a reporting server, comprising:
a transceiver communicating via a communications network (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio frequency transceiver, optical transceiver, Ethernet card, or any other type of device that can send and receive information such as Bluetooth, WiFi, etc.),
the transceiver configured to receive a first document from a procedure device (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio frequency transceiver, optical transceiver, Ethernet card, or any other type of device that can send and receive information such as Bluetooth, WiFi, etc.; See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the first document associated with a problem list of a patient received from the communications network (Under broadest reasonable interpretation in light of Applicant’s Specification, a procedure device includes any electronic device configured to perform a procedure or capture information during a procedure for the patient, such as a radiological procedure, e.g. an X-ray scan, a magnetic resonance imaging (MRI) scan, a computerized axial tomography (CAT) scan, therefore see Zasowski Par [0095]-[0097] which discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device),
the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user), and
a processor configured to perform operations (See Zasowski Par [0006] which discloses the use of one or more processors for executing or performing operations/instructions stored within a computer-readable storage medium) comprising:
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
wherein the first concepts are International Classification of Diseases (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes); 
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
determining select ones of the first concepts not negated in the first information to be included in the problem list (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
removing one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0061] & [0063] which discloses evidence from document F combined with evidence from documents A and C may be sufficient for triggering an insufficient documentation code such that the system can validate that there is not information in the case model that would suppress or cancel the insufficient documentation code triggered documented items within document F; that is, document F may have triggered the system generate an insufficient documentation code for a type of heart failure, but in document B the type of heart failure may be fully defined as acute systolic heart failure—evidence that would suppress the insufficient documentation code triggered by document F because a fully defined diagnosis has already been made);
automatically determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E; See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc.) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
wherein the level of specificity is determined by a location in an inverse tree organizational structure (pp. 98 of ICD-10-CM Official Guidelines for Coding and Reporting NPL “Complications of Surgery and Other Medical Care” – states that if a code lacks necessary specificity in describing a complication, an additional code for the specific complication should be assigned, constituting disclosure of increasing specificity of a complication/diagnosis coding via merging ICD-10 codes;  See further pp. 103 of ICD-10-CM Official Guidelines for Coding and Reporting NPL - “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis, while it is not specifically mentioned that this is representative of an inverse tree organizational structure, Applicant’s specification [0035] describes that an inverse tree organizational structure contains more general codes located at the top and more specific codes located at the bottom, and it is further well-understood in the art that a tree data structure constitutes a hierarchical structure with a root value, i.e. a broad concept, and subtrees of children from the parent, represented as set of linked nodes, each node of which represents a further specified concept that has roots from the broader concept, see Wikipedia “Tree Structure” – NPL and Wikipedia “Tree (Data Structure)” – NPL for more information which shows that generally, children stem from parents in a tree structure, constituting a more specific aspect of the parent as the number of nodes increases, i.e. see Fig. 1 of Wikipedia “Tree (Data Structure) which shows that  child “11” stems from parent “6”, then “6” stems from parent “7”, then “7” stems from parent “2”; it is therefore understood that this could be extended to ICD-10 codes, as described in ICD-10-CM Official Guidelines for Coding and Reporting – NPL, which discusses the codes having increasing specificity as additional codes are applied or merged onto an already existing code such as in “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis and would be representative of moving down a node in a hierarchical tree structure).
when the one of the first concepts is merged with the another one of the first concepts, removing one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept), 
updating the problem list based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] & Zasowski Par [0095]-[0097 which discloses generating a list comprising one or more potential medical problems based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc. and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use and discloses the system automatically generating a problem list based on encounter-related information (and as specifically stated in Par [0090], a medical encounter can include performing a medical procedure on the patient during the encounter) and being able to receive said problem list from the computing device);
the processor updating the second document based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
displaying a visual indicia of the merged concepts and the removed concepts in the updated problem list (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices).

Claim 16 –
Regarding Claim 16, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the reporting server of Claim 11 in its entirety.  Zasowski further discloses a reporting server, wherein:
the problem list includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems therefore, the electronic health record is a second document that contains second concepts such as a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and the subsequently updating of the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 17 –
Regarding Claim 17, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”   discloses the reporting server of Claim 16 in its entirety.  Zasowski further discloses a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & Par [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E), and
wherein, when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & Par [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).  

Claim 23 –
Regarding Claim 23, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  the server of Claim 11 in its entirety.  Zasowski further discloses a server, wherein:
the communications network is configured to connect components of the system to exchange data (See Zasowksi Par [0103] which discloses the communication interface allowing communication to multiple external devices via one or more networks or other storage devices such as additional repositories over one or more networks for exchange of data).

Claim 24 –
Regarding Claim 24, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  the server of Claim 23 in its entirety.  Zasowski further discloses a server, wherein:
the communications network is communicatively connected to a second communications network See Zasowksi Par [0103] which discloses the communication interface allowing communication to multiple external devices via one or more networks or other storage devices such as additional repositories over one or more networks).

Claim 25 –
Regarding Claim 25, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  the server of Claim 11 in its entirety.  Zasowski further discloses a server, further comprising:
a problem list repository, wherein:
the problem list repository includes a referral functionality in which the updated problem list is packaged for a specialist and sent to a specialist (See Zasowksi Par [0002] which discloses that the resultant encounter-related documentation can be reviewed by documentation review specialists that read through the encounter-related documentation; While not a “referral functionality” per se, Zasowski Par [0069]-[0070] & Fig. 1A-1B specifically disclose that a CDI Application allows for a specialist to interact with the information found within the problem list repository, database, server, or other storage means such as to review the information found therein, therefore it is understood that upon the specialist querying the database for purposes of reviewing information, the updated problem list is packaged and sent to the specialist via communication/internet means to allow the specialist to review said information).




















Claims 10 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL in view of teachings provided by Wikipedia “Tree (Data Structure)” NPL, further in view of Naghshin et al. (U.S. Patent Publication No. 2014/0095396).

Claim 10 –
Regarding Claim 10, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the method of Claim 1 in its entirety.  Zasowski discloses a method, further comprising:
generating an indicia for each of the select ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a first indicia indicative of a high value for inclusion in the problem list (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a third indicia indicative of a neutral value for inclusion in the problem list (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query.  Therefore it is inherent that the portion that is not highlighted is of neutral value for inclusion in the second document and therefore receives a neutral indicia); and.
displaying the indicia for each of the selected ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses the system displaying the source documents that supported the query with specific words, terms, or other key evidence that led to the generation of this query being highlighted to determine and reference the information that triggered the query, i.e., having a high value for inclusion).

Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” do not explicitly discloses a method, further comprising:
a second indicia indicative of a low value for inclusion in the problem list.
However, Zasowski Par [0145]-[0146] discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query.  It has also been disclosed above, that it is inherent that the portion that is not highlighted is of neutral value for inclusion in the second document and therefore receives a neutral indicia.

Naghshin discloses a method, wherein a second indicia indicative of a low value for inclusion or importance (See Naghshin Par [0065]-[0066] which discloses the use of highlights for portions of information that are of importance and lowlights, hidden, shaded, or otherwise visually subdued portions of information for helping the user visualize something of less significance or low value for inclusion).  The method disclosed in Naghshin is directly applicable to the method of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” because the methods share limitations and capabilities, namely, all of the methods are directed towards the organization of various computerized data by processing and parsing the computerized data, metadata, and digital information that is present within various records, files, or documents and updating these records, files, or documents based on the information gathered.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” which already discloses the use of indicia to indicate specific portions of data/terms that are important to a certain concept query, to also include lowlighting, hiding, shading or otherwise visually subduing portions of information to indicate specific portions of data/terms that are of little importance, as disclosed in Naghshin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” with the embodiments disclosed in Naghshin because using varying visualization properties (lowlighting, highlighting, etc.) helps the user easily visualize the specific attribute values or importance that are assigned to certain portions of data, information, or concepts (See Naghshin Par [0065]-[0066]).

Claim 21 – 
Regarding Claim 21, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the visual indicia comprise a type face (type face, under broadest reasonable interpretation, is understood to include any feature relating to the design of lettering or symbols of certain presented information such as size, weight (i.e. boldness), slope (i.e. italics), width, etc., therefore, any words on a display comprise a type face, however, Examiner notes that Applicant probably intended for some form of accentuating type face such as boldening, etc., therefore for the sake of advancing prosecution, see Naghshin Par [0065]-[0066] which discloses the use of thickness, color, or other property of a line for distinguishing items that are of importance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” which already discloses the use of indicia to indicate specific portions of data/terms that are important to a certain concept query, to also include the visual indicia comprising an accentuating type face, as disclosed in Naghshin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” with the embodiments disclosed in Naghshin because using varying visualization properties surrounding type face such as thickness, color, or other properties of a line allows for distinguishing items that are of importance and helps the user easily visualize the specific attribute values or importance that are assigned to certain portions of data, information, or concepts (See Naghshin Par [0065]-[0066]).

Claim 22 –
Regarding Claim 22, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the visual indicia comprise a lowlight (See Naghshin Par [0065]-[0066] which discloses the use of highlights for portions of information that are of importance and lowlights, hidden, shaded, or otherwise visually subdued portions of information for helping the user visualize something of less significance or low value for inclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” which already discloses the use of indicia to indicate specific portions of data/terms that are important to a certain concept query, to also include lowlighting, hiding, shading or otherwise visually subduing portions of information to indicate specific portions of data/terms that are of little importance, as disclosed in Naghshin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Official Guidelines, and Wikipedia “Tree (Data Structure)” with the embodiments disclosed in Naghshin because using varying visualization properties (lowlighting, highlighting, etc.) helps the user easily visualize the specific attribute values or importance that is assigned to certain portions of data, information, or concepts (See Naghshin Par [0065]-[0066]).





Claims 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL in view of teachings provided by Wikipedia “Tree (Data Structure)” NPL, further in view of Rolls et al. (U.S. Patent Publication No. 2010/0287213).

Claim 8 –
Regarding Claim 8, Zasowski, ICD-10-CM, and Wikipedia disclose discloses the method of Claim 6 in its entirety.  Zasowski does not further disclose a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is inconsistent with one of the second concepts; and
when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” do not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.

Rolls teaches a method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).  The method of Rolls is directly applicable to the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  because the methods share limitations and capabilities, namely, they are all directed to updating previous data records, esp. medical records, based on newly acquired data, forms, inputs, identifiers, codes, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).

Claim 9 –
Regarding Claim 9, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” , and Rolls disclose the method of Claim 8 in its entirety.  Rolls further discloses a method, wherein:
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency (See Rolls Par [0078] which discloses inherent inconsistencies needing to be corrected (implying that these inconsistencies can be corrected, an implied inconsistency), or inherent consistencies that cannot be resolved at all (a direct inconsistency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).

Claim 18 –
Regarding Claim 18, Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  disclose the reporting server of Claim 16 in its entirety.  Zasowski and Rolls further disclose a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is inconsistent with one of the second concepts, and
wherein, when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”  do not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.

Rolls teaches a method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).

Claim 19 –
Regarding Claim 19, Zasowski, ICD-10-CM Guidelines, Wikipedia “Tree (Data Structure)”, and Rolls discloses the reporting server of Claim 18 in its entirety.  Rolls further discloses a reporting server, wherein:
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)” to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski, ICD-10-CM Guidelines, and Wikipedia “Tree (Data Structure)”, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).
























Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant argues on pp. 7-8 of Arguments/Remarks that the 35 U.S.C. 101 rejections should be withdrawn because the independent claims recite “communicatively connecting to a communications network and a procedure device, receiving a first document, the first document associated with a problem list of a patient received from the communications network and the first document including the first information”, the Claims cannot reasonably be performed in the human mind and are therefore not directed towards a mental process.  Examiner respectfully disagrees with Applicant’s arguments.  As stated in MPEP 2106.04(a)(2)(III)(C), the recitation of a mental process as being performed on a computer or in a computer environment does not preclude the mental process from being reasonably performed in the human mind.  That is, the Claims recite the generic use of a communications network and procedure device, both of which are not further specified in the manner of implementation, design, structure, etc.  The instantly claimed system simply receives a problem list via communication network from a separate generic computer or computerized device.  Therefore, the limitations recited that involve utilizing a communications network or network implementation for receiving the problem list can be accomplished by a person using any non-specific, generic computer as a tool because there are no further specifics regarding the manner of implementation, design, structure, etc. of said components in the Claims and any generic computer can perform the receiving of a file or information from a separate generic computer or computerized device over generic network means.  As such, the Claims are determined to still recite a mental process that can be reasonably be performed in the human mind and the 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant argues on pp. 6-7 of Arguments/Remarks that the 35 U.S.C. 101 rejections should be withdrawn because the independent claims recite technological improvements to systems by automatically updating the problem list of a patient and handling data exchange with network devices.  Applicant points specifically to Applicant’s specification par [0011]-[0013].  Applicant further remarks that the instant application provides a system for updating the problem list of a patient via an automated system and thus minimizes the human-based errors that may occur during the population of problem lists, and adds consistency to the available information to be considered for inclusion in the problem list of a patient, and therefore representing a practical application or technological improvement.  Examiner respectfully disagrees with Applicant’s arguments.  The automation of any manual or human-performed task could possibly be considered an improvement to that field, however, the courts have indicated that mere automation of a manual process does not represent an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  More specifically, mere automation of a manual process such as data exchange between computers and/or updating a problem list does not necessarily indicate an improvement to the specific components, architecture, or functionality of the technology/computerized environment that is used for updating the problem list of a patient.  While it is understood that these modes of automation may “increase efficiency, data storage, and speed of the clinical workflow” as argued by Applicant on pp. 9 of Arguments/Remarks, mere automation of a manual process or processes does not represent an improvement in computer-functionality or technological improvement.  Furthermore, while the system may allow the practitioner to generate a problem list with personalized benefit such as aiding them in providing customized care through identification of health-related issues of a region where patients have a common health-related issue, this does not specifically explain how the system directly addresses problems regarding accurately populating problem lists of a patient, or populating a problem of a patient more accurately than existing prior art systems that perform similar actions, such as those references cited in previous PTO-892 (Notice of References Cited) form(s).  In terms of further standardizing or determining potential information to be considered for inclusion in the problem list now being more consistent, the system is still employing generic computer technology and functionalities to automate manual processes.  That is, it is reasonable to expect that a human could look at a set of standardized rules for including or excluding certain concepts found within clinical documents, however for the recitation of generic computer components.  This instance of referencing standardized rules, but in an automated fashion, and thereby eliminating human error, relates back to the already-discussed topic of mere automation of a manual process not representing an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  Further recitation of applying ICD-10 codes, which Applicant argues as representing further standardizing of problem lists, is understood to generally link the technology to a technological field.  That is, without the recitation of medical terminology/ICD-10, the Claims are broad enough to fit in any art that could utilize ontological/semantic processing, updating of documents, and using standardized coding formats for the topics found in said documents.  Therefore, the 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant generally argues on pp. 7-8 of Arguments/Remarks that the Claims are similar to Examples 37, 40, 41, & 42 of the USPTO Subject Matter Eligibility Examples from the 2019 PEG without further specifying said similarities other than stating that steps such as receiving, transmitting, collecting, transforming , generating ,storing , and steps performed by a processor are incapable of being efficiency performed by a human.  Examiner respectfully disagrees with Applicant’s arguments.  Applicant does not provide further support/specifics in terms of which aspects of the recited Examples that the instant set of Claims are analogous, other than broadly stating that they are indeed similar.  As explained above, MPEP 2106.04(a)(2)(III)(C), the recitation of a mental process as being performed on a computer or in a computer environment does not preclude the mental process from being reasonably performed in the human mind.  That is, the Claims recite the generic use of a communications network and procedure device, both of which are not further specified in the manner of implementation, design, structure, etc.  Furthermore, as discussed above, the automation of any manual or human-performed task could possibly be considered an improvement to that field, however, the courts have indicated that mere automation of a manual process does not represent an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  More specifically, mere automation of a manual process such as data exchange between generic computers or processors and/or updating a problem list does not necessarily indicate an improvement to the specific components, architecture, or functionality of the technology/computerized environment that is used for updating the problem list of a patient.  While it is understood that these modes of automation may “increase efficiency, data storage, and speed of the clinical workflow” as argued by Applicant on pp. 9 of Arguments/Remarks, mere automation of a manual process or processes does not represent an improvement in computer-functionality or technological improvement.  Furthermore, while the system may allow the practitioner to generate a problem list with personalized benefit such as aiding them in providing customized care through identification of health-related issues of a region where patients have a common health-related issue, this does not specifically explain how the system directly addresses problems regarding accurately populating problem lists of a patient, or populating a problem of a patient more accurately than existing prior art systems that perform similar actions, such as those references cited in previous PTO-892 (Notice of References Cited) form(s).  As such, the 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 1, 6-11, & 16-19, Applicant argues on pp. 9 of Arguments/Remarks that Zasowski does not disclose the newly amended limitations found in the independent Claims and therefore the 35 U.S.C. 103 rejections of the independent Claims should be withdrawn.  Examiner agrees with Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Zasowski, in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL, further in view of teachings from Wikipedia.  This new grounds of rejection relies varying portions of the previously cited references to read on the newly amended Claim limitations as outlined above in the “35 U.S.C. 102 rejections” and “35 U.S.C. 103 rejections” sections of this Office Action.  As such, the Claims remain rejected under 35 U.S.C. 102 & 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1, 6-11, & 16-19, Applicant generally argues on pp. 9-10 of Arguments/Remarks that Zasowski does not disclose “visual indicia” as found in the independent Claims.  Examiner respectfully disagrees with Applicant’s Arguments.  The independent Claims do not specify what a “visual indicia” comprises.  That is, an indicia, under broadest reasonable interpretation, constitutes any visual sign, indication, or distinguishing mark, such as an item that can be displayed on a computer screen or interface.  Zasowski effectively discloses “visual indicia” simply by stating that items are displayed on an interface because the standalone recitation of “visual indicia” does not specify anything more particular than a visual sign, indication, or distinguishing mark to be visualized or viewed.  While the dependent Claims do further specify the visual indicia to include highlighting, lowlighting, and/or type face, this is not found in the independent Claims.  As such, Zasowski effectively discloses “visual indicia” and the new grounds of rejection under 35 U.S.C. 102 & 103 for the Claims are maintained. 
Regarding 35 U.S.C. 103 rejections of Claim 11, Applicant argues on pp. 10 of Arguments/Remarks that because Zasowski purportedly does not disclose all of the limitations of independent Claim 1, which would render Claim 1 allowable over the art, and independent Claim 11 is substantially similar to Claim 1, that Claim 11 should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  As discussed above, regarding Claim 1, a new grounds of rejection has been made over Zasowski, in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL, further in view of teachings from Wikipedia, which now discloses all limitations of independent Claim 1, and Claim 1 therefore remains rejected under 35 U.S.C. 103.  As a result, Claim 11, which is substantially similar to independent Claim 1, also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 102 rejections of Claim 20, Applicant argues on pp. 10 of Arguments/Remarks that because Zasowski purportedly does not disclose all of the limitations of independent Claim 1, which would render Claim 1 allowable over the art, and independent Claim 20 is substantially similar to Claim 1, that Claim 11 should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  Claim 20 is not substantially similar or the same as Claim 1 because Claim 20 does not contain all of the limitations were required to be disclosed byICD-10-CM Official Guidelines for Coding and Reporting – NPL and Wikipedia .  As such, Claim 20 remains rejected under 35 U.S.C. 102 in view of Zasowski.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De la Torre et al. (U.S. Patent Publication No. 2015/0278457) discloses a system for developing codes and a cross functional set of rules that automatically suggest or populate patient EMR and generate possible diagnosis for consideration and addition to patient problem lists;
Tamblyn et al. (U.S. Patent Publication No. 2016/0070882) discloses a system for automatically generating a patient-specific health problem list for assisting physicians at the time of prescribing such that the system receives medical information associated with a patient and automatically populates and updates a medical problem list to be included in the patient EMR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        12/01/2022
/Jonathan Ng/Primary Examiner, Art Unit 3619